Case 7:20-cr-01152 Document1 Filed on 06/19/20 in TXSD Page 1 of 2

AO 91 (Rev. 1/1 1) Criminal Complaint

Southern District of Texas
FIEED UNITED STATES DISTRICT COURT
JUN 49 2020 ‘ ; for the

David J. Bradley, Cl ark Southern District of Texas

 

 

 

United States of America )
v. )
Jose Adrian ATZIN Perez ) CaseNo. M-20 - 12UaA- ™
DOB: XX-XX-1995 ,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 29, 2019 in the county of Hidalgo _ in the
_ Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 (a) (1) Knowingly and intenionally possess with intent to distribute 35.80 kilograms

of crystal methamphetamine, a schedule li controlled substance

This criminal complaint is based on these facts:

See "Attachment"

Submitted by reliable electronic means, sworn to and attested to telephinically per Fed.R.Cr.P.4.1, and probable cause
found on:

Approved by: AUSA Frances Blake

‘@ Continued on the attached sheet.

Isl Ashley Brazelton

Complainant’s signature

 

Ashley Brazelton, DEA Special Agent

Printed name and title

Date ila/a0 -€: [Zan TEA

 

Judge’s signature

City and state: Juan F. Alanis, U.S. Magistrate Judge

Printed name and title r

 
Case '7:20-cr-01152 Document1 Filed on 06/19/20 in TXSD Page 2 of 2
ATTACHMENT

On August 29, 2019, Special Agents (SAs) with Texas Department of Public Safety
Counter Intelligence Division (DPS CID) and Drug Enforcement (DEA) set up surveillance at the
Walmart Supercenter located at 3000 South Jackson Road in Hidalgo, Texas. On the same date, at
approximately 12:50 p.m., a DPS Trooper, acting in an undercover capacity (UC) was awaiting to
meet with a subject, subsequently. identified as Jose Adrian ATZIN Perez (DOB XX/XX/1995,
hereafter ATZIN). The UC was awaiting to receive narcotic-laden speaker boxers from ATZIN.
On the same date, at approximately 1:16 p.m., the UC received a telephone call from ATZIN who
directed: the UC to meet him (ATZIN) at a different location, Parker and Company, which was
located at the intersection of South Jackson Road and West Las Milpas Road. Agents maintained -
surveillance on the UC and at approximately 1:20 p.m., agents observed the UC arrive at Parker
and Company and park next to a red tractor bearing Mexico license plate 894SU9 which was
connected to a trailer bearing Texas license plate A10177A. At approximately 1:22 p.m., SAs
observed the UC engage in conversation with a young Hispanic male subject who appeared to be
5’5” in height and approximately in his mid-twenties. Shortly after the UC made contact with
ATZIN, the UC was handed two (2) speaker boxes from ATZIN and the UC placed the speaker
boxes inside the UC vehicle and departed the Parker and Company area. SAs maintained
surveillance on the UC as they traveled to the DEA McAllen District Office. SAs maintained
surveillance on ATZIN for a short period afterwards. Border Patrol intelligence provided the
identifying information for ATZIN and the UC confirmed that the subject they met with was
indeed ATZIN.

On August 30, 2019, subsequent to the acquisition of the narcotic-laden speaker boxes
from the previous day, SAs removed a white, loose crystal substance from each speaker box, which
weighed approximately 35.80 kilograms. A field test was conducted on the white, crystal
substance, which yielded positive for the presence of methamphetamine.
